
	
		IIA
		Calendar No. 726
		111th CONGRESS
		2d Session
		S. J. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2010
			Mr. Cardin (for himself,
			 Mr. Brownback, Mr. Whitehouse, Mrs.
			 Shaheen, and Mr. Coons)
			 introduced the following joint resolution; which was read twice and referred to
			 the
			 Committee on Foreign
			 Relations
		
		
			December 21, 2010
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble and an amendment to the
			 title
			Strike all after the resolving clause and insert
			 the part printed in italic
			Strike the preamble and insert the part printed in
			 italic
		
		JOINT RESOLUTION
		Calling upon the President to issue a
		  proclamation recognizing the 35th anniversary of the Helsinki Final Act.
		  
	
	
		Whereas August 1, 2010, is the
			 35th anniversary of the Final Act of the Conference on Security and Cooperation
			 in Europe (CSCE), renamed the Organization for Security and Cooperation in
			 Europe (OSCE) in January 1995 (hereafter in this resolution referred to as the
			 Helsinki Final Act);
		Whereas the Helsinki Final Act
			 provides a comprehensive concept of security encompassing the military
			 security, economic and human dimensions rooted in the Declaration on
			 Principles Guiding Relations between Participating States;
		Whereas the Helsinki Final Act was
			 the first international agreement to accord human rights the status of a
			 fundamental principle regulating international relations;
		Whereas, during the Communist era,
			 members of nongovernmental organizations, such as the Helsinki Monitoring
			 Groups in Russia, Ukraine, Lithuania, Georgia, and Armenia and similar groups
			 in Czechoslovakia and Poland, sacrificed their personal freedom and even their
			 lives in their courageous and vocal support for the principles enshrined in the
			 Helsinki Final Act;
		Whereas Congress contributed to
			 advancing the aims of the Helsinki Final Act by creating the Commission on
			 Security and Cooperation in Europe to monitor and encourage compliance with
			 provisions of the Helsinki Final Act;
		Whereas, in the 1990 Charter of
			 Paris for a New Europe, the participating States in the OSCE (hereafter in this
			 resolution referred to as the participating States) declared
			 that [h]uman rights and fundamental freedoms are the birthright of all
			 human beings, are inalienable and are guaranteed by law and that
			 [t]heir protection and promotion is the first responsibility of
			 government;
		Whereas, in the 1990 Charter of
			 Paris for a New Europe, the participating States committed themselves to
			 build, consolidate, and strengthen democracy as the only system of government
			 of our nations;
		Whereas, in the 1990 Document of
			 the Copenhagen Meeting of the Conference on the Human Dimension, the
			 participating States committed to build democratic societies based on
			 free elections and recognized that vigorous democracy depends on
			 the existence as an integral part of national life of democratic values and
			 practices as well as an extensive range of democratic institutions,
			 including nongovernmental organizations and independent media;
		Whereas, in the 1991 Document of
			 the Moscow Meeting of the Conference on the Human Dimension, the participating
			 States categorically and irrevocably declare[d] that the commitments
			 undertaken in the field of the human dimension of the CSCE are matters of
			 direct and legitimate concern to all participating States and do not belong
			 exclusively to the internal affairs of the State concerned;
		Whereas the OSCE and the
			 participating States have undertaken a series of measures aimed at combating
			 anti-Semitism, racism, xenophobia, and discrimination including through the
			 convening of related high-level conferences and the appointment of Personal
			 Representatives of the Chairman-in-Office;
		Whereas the 1999 Istanbul OSCE
			 Charter for European Security and the Istanbul Summit Declaration note the
			 particular challenges of ending violence against women and children as well as
			 sexual exploitation and all forms of trafficking in human beings, and commit
			 the participating States to strengthen efforts to combat corruption, eradicate
			 torture, and end discrimination against Roma;
		Whereas the OSCE maintains
			 important relations with countries beyond the OSCE region, including the
			 Mediterranean Partners for Cooperation countries of Algeria, Egypt, Israel,
			 Jordan, Morocco, and Tunisia, and, since the early 1990s, the Asian Partners
			 for Co-operation countries of Afghanistan, Australia, Japan, the Republic of
			 Korea, Mongolia, and Thailand;
		Whereas OSCE institutions, such as
			 the OSCE Parliamentary Assembly, the Office for Democratic Institutions and
			 Human Rights, the High Commissioner on National Minorities, and the OSCE
			 Representative on Freedom of the Media are important instruments for advancing
			 democracy, human rights, and the rule of law as well as preventing
			 conflicts;
		Whereas field missions deployed by
			 the OSCE in several participating States have contributed directly to regional
			 security and cooperation in particular by deterring the spill over effects of
			 conflict, assisting with post-conflict recovery, providing expertise on
			 democracy-building, and monitoring closely the situation of vulnerable or
			 threatened communities of people;
		Whereas the main challenge facing
			 the participating States remains the implementation of the principles and
			 provisions contained in the Helsinki Final Act and other OSCE documents adopted
			 on the basis of consensus;
		Whereas the participating States
			 have recognized that economic liberty, social justice, and environmental
			 responsibility are indispensable to prosperity;
		Whereas the participating States
			 have committed themselves to promoting economic reforms through enhanced
			 transparency for economic activity, with the aim of advancing the principles of
			 market economies;
		Whereas the participating States
			 have stressed the importance of respect for the rule of law and vigorous
			 efforts to fight organized crime and corruption, which constitute a great
			 threat to economic reform and prosperity;
		Whereas OSCE has expanded the
			 scope and substance of its efforts, undertaking a variety of preventive
			 diplomacy initiatives designed to prevent, manage, and resolve conflict within
			 and among the participating States;
		Whereas the politico-military
			 aspects of security remain vital to the interests of the participating States
			 and constitute a core element of OSCE's concept of comprehensive
			 security;
		Whereas the OSCE has played an
			 active role in civilian police-related activities, including training, as an
			 integral part of OSCE's efforts in conflict prevention, crisis management, and
			 post-conflict rehabilitation; and
		Whereas the participating States
			 bear primary responsibility for raising awareness of violations of commitments
			 contained in the Helsinki Final Act and other OSCE documents: Now, therefore,
			 be it
		Whereas August 1, 2010, is the 35th
			 anniversary of the Final Act of the Conference on Security and Cooperation in
			 Europe (CSCE), renamed the Organization for Security and Cooperation in Europe
			 (OSCE) in January 1995 (hereafter in this resolution referred to as the
			 Helsinki Final Act);
		Whereas the Helsinki Final Act provides a
			 comprehensive concept of security encompassing the military security, economic
			 and human dimensions rooted in the Declaration on Principles Guiding
			 Relations between Participating States;
		Whereas the Helsinki Final Act was the
			 first international agreement to accord human rights the status of a
			 fundamental principle regulating international relations;
		Whereas, during the Communist era,
			 members of nongovernmental organizations, such as the Helsinki Monitoring
			 Groups in Russia, Ukraine, Lithuania, Georgia, and Armenia and similar groups
			 in Czechoslovakia and Poland, sacrificed their personal freedom and even their
			 lives in their courageous and vocal support for the principles enshrined in the
			 Helsinki Final Act;
		Whereas Congress contributed to advancing
			 the aims of the Helsinki Final Act by creating the Commission on Security and
			 Cooperation in Europe to monitor and encourage compliance with provisions of
			 the Helsinki Final Act;
		Whereas, in the 1990 Charter of Paris for
			 a New Europe, the participating States in the OSCE (hereafter in this
			 resolution referred to as the participating States) declared
			 that [h]uman rights and fundamental freedoms are the birthright of all
			 human beings, are inalienable and are guaranteed by law and that
			 [t]heir protection and promotion is the first responsibility of
			 government;
		Whereas, in the 1990 Charter of Paris for
			 a New Europe, the participating States committed themselves to build,
			 consolidate, and strengthen democracy as the only system of government of our
			 nations;
		Whereas, in the 1990 Document of the
			 Copenhagen Meeting of the Conference on the Human Dimension, the participating
			 States committed to build democratic societies based on free
			 elections and recognized that vigorous democracy depends on the
			 existence as an integral part of national life of democratic values and
			 practices as well as an extensive range of democratic institutions,
			 including nongovernmental organizations and independent media;
		Whereas, in the 1991 Document of the
			 Moscow Meeting of the Conference on the Human Dimension, the participating
			 States categorically and irrevocably declare[d] that the commitments
			 undertaken in the field of the human dimension of the CSCE are matters of
			 direct and legitimate concern to all participating States and do not belong
			 exclusively to the internal affairs of the State concerned;
		Whereas the OSCE and the participating
			 States have undertaken a series of measures aimed at combating anti-Semitism,
			 racism, xenophobia, and discrimination including through the convening of
			 related high-level conferences and the appointment of Personal Representatives
			 of the Chairman-in-Office;
		Whereas the 1999 Istanbul OSCE Charter
			 for European Security and the Istanbul Summit Declaration note the particular
			 challenges of ending violence against women and children as well as sexual
			 exploitation and all forms of trafficking in human beings, and commit the
			 participating States to strengthen efforts to combat corruption, eradicate
			 torture, and end discrimination against Roma;
		Whereas the OSCE maintains important
			 relations with countries beyond the OSCE region, including the Mediterranean
			 Partners for Cooperation countries of Algeria, Egypt, Israel, Jordan, Morocco,
			 and Tunisia, and, since the early 1990s, the Asian Partners for Co-operation
			 countries of Afghanistan, Australia, Japan, the Republic of Korea, Mongolia,
			 and Thailand;
		Whereas OSCE institutions, such as the
			 OSCE Parliamentary Assembly, the Office for Democratic Institutions and Human
			 Rights, the High Commissioner on National Minorities, and the OSCE
			 Representative on Freedom of the Media are important instruments for advancing
			 democracy, human rights, and the rule of law as well as preventing
			 conflicts;
		Whereas field missions deployed by the
			 OSCE in several participating States have contributed directly to regional
			 security and cooperation in particular by deterring the spill over effects of
			 conflict, assisting with post-conflict recovery, providing expertise on
			 democracy-building, and monitoring closely the situation of vulnerable or
			 threatened communities of people;
		Whereas the main challenge facing the
			 participating States remains the implementation of the principles and
			 provisions contained in the Helsinki Final Act and other OSCE documents adopted
			 on the basis of consensus;
		Whereas the participating States have
			 recognized that economic liberty, social justice, and environmental
			 responsibility are indispensable to prosperity;
		Whereas the participating States have
			 committed themselves to promoting economic reforms through enhanced
			 transparency for economic activity, with the aim of advancing the principles of
			 market economies;
		Whereas the participating States have
			 stressed the importance of respect for the rule of law and vigorous efforts to
			 fight organized crime and corruption, which constitute a great threat to
			 economic reform and prosperity;
		Whereas OSCE has expanded the scope and
			 substance of its efforts, undertaking a variety of preventive diplomacy
			 initiatives designed to prevent, manage, and resolve conflict within and among
			 the participating States;
		Whereas the politico-military aspects of
			 security remain vital to the interests of the participating States and
			 constitute a core element of OSCE’s concept of comprehensive security;
		Whereas the OSCE has played an active
			 role in civilian police-related activities, including training, as an integral
			 part of OSCE's efforts in conflict prevention, crisis management, and
			 post-conflict rehabilitation;
		Whereas the participating States bear
			 primary responsibility for raising awareness of violations of commitments
			 contained in the Helsinki Final Act and other OSCE documents;
		Whereas, on November 30, 2010, President
			 Barack Obama issued a proclamation designating December 1, 2010, as
			 Helsinki Human Rights Day; and
		Whereas Secretary of State Hilary Rodham
			 Clinton, at the OSCE summit held in Astana, Kazakhstan on December 1-2, 2010,
			 acknowledged that the principles and commitments enshrined in the Helsinki
			 Final Act face serious challenges: Now, therefore, be it
		
	
		That Congress calls upon the
			 President—
			(1)to issue a
			 proclamation—
				(A)recognizing the
			 35th anniversary of the signing of the Final Act of the Conference on Security
			 and Cooperation in Europe;
				(B)reasserting the
			 commitment of the United States to full implementation of the Helsinki Final
			 Act;
				(C)urging all
			 participating States to abide by their commitments under the Helsinki Final Act
			 and subsequent OSCE documents adopted by consensus; and
				(D)encouraging the
			 people of the United States to join the President and Congress in observance of
			 this anniversary with appropriate programs, ceremonies, and activities;
			 and
				(2)to convey to all
			 signatories of the Helsinki Final Act that respect for human rights and
			 fundamental freedoms, democratic principles, economic liberty, and the
			 implementation of related commitments continue to be vital elements in
			 promoting a new era of democracy, peace, and unity in the region covered by the
			 Organization for Security and Cooperation in Europe.
			That Congress calls upon the
			 President—
			(1)to ensure robust United
			 States leadership in advancing the aims of the Helsinki Final Act and upholding
			 the principles enshrined in that historic document, including by issuing a
			 proclamation—
				(A)recognizing the
			 responsibility of the United States as an original signatory to the Final Act
			 of the Conference on Security and Cooperation in Europe;
				(B)reasserting the
			 commitment of the United States to full implementation of the Helsinki Final
			 Act;
				(C)urging all participating
			 States to abide by their commitments under the Helsinki Final Act and
			 subsequent OSCE documents adopted by consensus; and
				(D)encouraging the people of
			 the United States to join the President and Congress in observance of this
			 anniversary with appropriate programs, ceremonies, and activities; and
				(2)to convey to all
			 signatories of the Helsinki Final Act that respect for human rights and
			 fundamental freedoms, democratic principles, economic liberty, and the
			 implementation of related commitments continue to be vital elements in
			 promoting a new era of democracy, peace, and unity in the region covered by the
			 Organization for Security and Cooperation in Europe. 
			Amend the title so as to read:
	 Calling upon the President to ensure robust United States leadership in
	 advancing the aims of the Helsinki Final Act and upholding the principles
	 enshrined in that historic document and marking the observance of its 35th
	 anniversary..
	
		December 21, 2010
		Reported with an amendment and an amendment to the preamble
		  and an amendment to the title
	
